Citation Nr: 9913689	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-31 677	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an effective date earlier than March 16, 
1995 for the assignment of a 40 percent rating for chronic 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1980.  
This appeal arises from an October 1995 rating decision of 
the Winston-Salem, North Carolina Regional Office (RO), which 
increased the disability rating assigned to chronic 
lumbosacral strain from a noncompensable rating to 10 
percent, effective from March 16, 1995.  In a December 1995 
rating decision, the RO denied an effective date earlier than 
March 16, 1995 for the disability rating.  The Board of 
Veterans' Appeals (Board) remanded this case in April 1997.  
In an October 1997 rating decision, the RO increased the 
disability rating for chronic lumbosacral strain to 40 
percent, effective from March 16, 1995.  The Board remanded 
the case in April 1998.  This appeal also arises from a May 
1998 rating decision in which, among other things, the RO 
denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
bilateral hearing loss.  

2.  A February 27, 1995 chiropractor's letter demonstrates 
that it was ascertainable that the veteran's chronic 
lumbosacral strain had increased in severity by the date of 
the letter.  

3.  The veteran's claim for an increased rating for chronic 
lumbosacral strain was received by the RO on March 16, 1995, 
within one year of the date of a chiropractor's February 27, 
1995 letter.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well-grounded.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  An effective date of February 27, 1995 for the assignment 
of a 40 percent rating for chronic lumbosacral strain is 
warranted.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.157(b)(1), (2), 3.400(o) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that, on May 1977 entrance 
examination, the veteran denied any history of hearing loss 
and his ears were negative for abnormalities.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

In April 1978, the veteran complained of pain in his ears and 
a "plugged up" feeling.  The assessment was otitis externa.  
On clinical evaluation in January 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
0
5
5

One week later, he complained of hearing difficulty in his 
left ear.  A small amount of infection was seen on 
examination.  On clinical evaluation in June 1979, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
0

Additionally, beginning in July 1979, the veteran was treated 
for complaints relating to his low back.  Impressions 
included low back strain.  

In October 1979, he was treated for an upper respiratory 
infection.  The tympanic membranes were visible.  Two days 
later, the veteran complained of a right ear ache, and 
subauricular throbbing was noted.  The left ear tympanic 
membrane was intact; the right was retracted and 
erythematous.  The veteran's ears were negative for 
abnormalities on separation examination in April 1980.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
5
0
0
5

In January 1981, the Regional Office (RO) granted service 
connection for chronic lumbosacral strain and assigned a 20 
rating effective from April 1980 (the date of the veteran's 
separation from service).  This rating decision was based on 
service medical records showing complaints and treatment for 
low back pain.  

On VA examination in May 1986, the veteran complained of low 
back pain without radiation upon rising in the morning, with 
prolonged sitting, and when lifting more than 55 pounds.  He 
avoided bending.  The pain was unaffected by coughing 
sneezing or the type of weather.  He occasionally took 
aspirin or received treatment from a chiropractor.  The 
lumbosacral spine showed no tenderness or muscle spasm.  
Forward bending was to 80 degrees, with popliteal 
"pulling", but no other limitation of motion.  Straight leg 
raising was normal.  Knee and ankle jerks were physiological 
and equal, and the veteran could heel and toe walk without 
difficulty.  X-rays showed the lumbosacral spine was normal.  
The diagnosis was history of low back pain.  

In a June 18, 1986 rating decision, the RO reduced the 
disability rating for chronic lumbosacral strain from 20 
percent to a noncompensable rating.  This rating decision was 
based on the results of the May 1986 VA medical examination 
of the veteran.  In a letter dated June 26, 1986, the RO 
informed the veteran of the rating decision.  The letter 
indicated that the rating decision did not affect his 
entitlement to medical treatment for service-connected 
disabilities, and the back of the letter contained a notice 
of his procedural and appellate rights.  

In a February 1995 letter, a chiropractor, Steven S. English, 
D.C., indicated that he had treated the veteran for more than 
eight years.  He described the veteran's primary complaint as 
recurrent, intermittent low back pain of varying severity.  
The veteran also complained of recurrent low back pain of 
low-grade intensity and without provocation, which occurred 
in the first few hours after rising in the morning.  
Examination revealed lumbosacral pain on full lumbosacral 
extension, restricted range of motion in left lumbar lateral 
flexion, and multiple trigger points in the lumbosacral 
region along the crest of the right ilium and especially in 
the left sacro-iliac region.  Palpable myospasm was evident 
in the paralumbar musculature from L3-S1.  Joint fixation 
(hypomobility) was evident at L4-5, L5-S1, and the left 
sacro-iliac joint.  X-rays from April 1990 showed a moderate 
S-shaped rotoscoliosis of the entire spine, with right apex 
at L1.  The films were otherwise normal for osseous pathology 
or fracture.  Chiropractor English opined that this was to be 
expected since the back disorder was in the soft tissue 
structures and not seen on plain film radiography.  The 
diagnoses were chronic lumbosacral strain, bilateral sacro-
iliac sprain, and lumbar subluxation syndrome.  

On March 16, 1995, the RO received a statement from the 
veteran asserting a claim for an increased disability rating 
for chronic lumbosacral strain and contending that the 
increased rating should be effective from June 18, 1986.  

On July 1995 VA examination, the veteran complained of 
tingling, numbness, and loss of feeling in both legs, along 
with low back pain.  His gait was somewhat slowed, but 
posturing was normal, and he could heel and toe walk without 
difficulty.  He was able to flex to 80 degrees, and 
extension, right and left lateral flexion, and rotation were 
within normal limits.  The veteran described slight palpable 
tenderness at the L5-S1 area, as well as bilaterally into the 
sacrum.  X-rays of the lumbosacral spine showed no 
significant pathological findings.  The diagnosis was chronic 
low back pain with normal neurological examination.  

In April 1997, the Board remanded the case to the RO.  The 
issues pending were claims for an increased disability rating 
for chronic lumbosacral strain and entitlement to an 
effective date earlier than March [16] 1995 for assignment of 
a 10 percent disability rating for chronic lumbosacral 
strain.  With regard to the increased rating claim, the Board 
noted that records of treatment of the veteran by a private 
chiropractor had not been associated with the claims folder.  
The Board also concluded that the veteran had asserted an 
informal claim that there was clear and unmistakable error in 
the June 18, 1986 rating decision and the claim should be 
adjudicated by the RO.  

In an April 1997 letter, Chiropractor English indicated his 
disagreement with unspecified VA x-ray examination findings 
and opined that the x-rays showed spinal abnormalities.  The 
chiropractor indicated that, based on his eight years of 
treatment of the veteran, he had chronic lumbosacral and 
bilateral sacroiliac sprains, along with lumbar subluxation 
syndrome, constant muscle spasm and nerve encroachment.  

In a May 1997 rating decision, the RO denied the claim that 
there was clear and unmistakable error in the June 18, 1986 
rating decision.  

In a May 1997 letter, [redacted], a friend of the 
veteran, reported having known the veteran since the summer 
of 1992.  Mr. [redacted] indicated that he had never seen the 
veteran at a time when he did not appear to be in pain.  

At a hearing in July 1997, the veteran testified that he 
received private chiropractic treatment for his back 
beginning in May 1987.  His back pain had never diminished 
since the injury in service, and he contended that there was 
clear and unmistakable error in the June 18, 1986 rating 
decision which reduced the disability rating for chronic 
lumbosacral strain to a noncompensable rating.  The veteran 
indicated that he telephoned a VA office and protested the 
June 18, 1986 rating decision, but he was led to believe that 
he had no recourse other than to accept the result.  

Additional records of VA medical treatment, dated in June 
1997, include a report of a VA computed tomography (CT) scan, 
x-rays and a medical progress note.  Following the CT scan, 
the impression was minimal, probable insignificant central 
bulge at L5-S1.  The study was otherwise unremarkable, and 
the examiner noted that no definite, significant abnormality 
was identified.  X-rays of the lumbosacral spine showed no 
evidence of fracture or subluxation.  There were a few, 
minimally scattered, anterior osteophytes.  No focal disc 
space narrowing was seen, and the impression was minimal 
degenerative changes.  A VA treatment record contained a 
diagnosis of low back pain with radiating pain and bulging 
discs at L3, 4, and 5.  

Records of private medical treatment of the veteran were 
associated with the claims folder in July 1997.  In a June 
1990 letter, received in July 1997, Chiropractor English 
reported treating the veteran for injuries he sustained in an 
automobile accident in December 1989.  Diagnoses included 
cervicordorsal sprain and strain with myofascitis, post-
traumatic cephalgia, left levator scapula tendonitis, and 
thoracic and cervical spine segment dysfunction.  The records 
also include a written statement of costs of treatment of the 
veteran at Keith Clinic of Chiropractic, P.A., from December 
1989 to March 1991 and letters from Chiropractor English 
relating to treatment of the veteran's cervical spine 
segment.  In a July 1997 letter, Chiropractor English 
reported treating the veteran for a variety of soft tissue 
injuries, including but not limited to, low back pain, with 
bilateral sciatic radiculopathy, which manifested as 
recurrent numbness, tingling (paresthesia) pain, and/or 
paralysis into both legs.  The chiropractor noted that a 
recent CT scan had revealed multiple disc bulges in the 
lumbosacral spine, which were thought to be possibly 
responsible for his continuing symptoms.  

In an April 1997 letter, received in May 1997, and in a May 
1997 letter, [redacted] and [redacted], friends of 
the veteran, reported having known him for two and a half 
years and since 1988, respectively.  Mr. [redacted] and 
Ms. [redacted] described the effects of the veteran's back 
pain on his daily life.  

On August 1997 VA examination of the veteran's spine, the 
veteran's history of low back disability and current 
complaints were noted.  Following clinical evaluation, the 
diagnosis was recurrent lumbosacral strain.  The evidence 
also contains a January 1998 executed authorization for 
release of records pertaining to the veteran to the Social 
Security Administration.  In April 1998, the Board remanded 
the case to afford the veteran an opportunity for a hearing 
before a member of the Board.  

In a December 1998 letter, Chiropractor English indicated 
that he had reviewed records of VA treatment of the veteran.  
The chiropractor opined that there was evidence of an annular 
tear of L5-S1 and disc bulging at L2-3, with mild effacement 
of the thecal sac.  Mild development of osteophytoses or bone 
spurs was also evident from x-rays and this was believed to 
have likely increased the severity of back pain.  

On January 4, 1999, a video hearing was held before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination of the claims at issue and who was designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102.  At the hearing, the veteran reported 
a history of low back disability and treatment.  He indicated 
that his back pain had never diminished since its onset in 
service and he asserted that there was clear and unmistakable 
error in the June 18, 1986 rating decision reducing the 
disability rating for chronic lumbosacral strain to a 
noncompensable rating.  The veteran testified that, after 
contacting a VA office and speaking with someone whose name 
he could not recall, he was under the impression that there 
was nothing he could do in the face of the rating decision.  
He acknowledged that he did not receive any VA medical 
treatment for his back in the period between the June 18, 
1986 rating and 1997.  He also indicated that he desired 
additional time to submit evidence in support of his claim of 
service connection for bilateral hearing loss.  He was 
informed that the record would remain open for 60 days to 
afford him an opportunity to submit additional evidence 
regarding the hearing loss claim.  However, more than 60 days 
have elapsed since the hearing, and no additional evidence 
has been submitted.  

Analysis

Entitlement to Service Connection for
Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A person who submits 
a claim for benefits under a law administered by VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial tribunal that the claim is 
well-grounded.  VA shall assist such a claimant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  If he 
has not presented evidence of a well-grounded claim, his 
appeal must fail as to that claim, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the January 1999 hearing, the veteran indicated that he 
desired additional time to submit evidence in support of his 
claim of service connection for bilateral hearing loss and he 
was informed that the record would be left open for 60 days 
to permit submission of such evidence.  However, more than 60 
days have elapsed since the hearing and no additional 
evidence has been submitted.  Accordingly, the claim must be 
adjudicated based on the evidence of record.  

The record does not contain any evidence of bilateral hearing 
loss except the veteran's contentions that he has bilateral 
hearing loss which began with his exposure to noise in 
service.  However, the question of whether the veteran has a 
current hearing loss disorder is a medical question requiring 
a medical opinion.  The United States Court of Veterans 
Appeals (the United States Court of Appeals for Veterans 
Claims since March 1, 1999 or Court) has held that laypersons 
are not competent to provide medical opinions.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  As there is no medical 
diagnosis of a current hearing loss, the claim of service 
connection for bilateral hearing loss is not well-grounded 
and must be denied.  

Entitlement to an Effective Date Earlier than 
March 16, 1995 for the Assignment of a 40 Percent 
Rating for Chronic Lumbosacral Strain

As a preliminary matter, the Board notes that the veteran 
asserts that the June 16, 1986 rating decision which reduced 
the disability rating assigned for chronic lumbosacral strain 
to a noncompensable rating was clearly and unmistakably 
erroneous.  The Court has held that clear and unmistakable 
error is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

Here, the veteran contends that the May 1986 VA examination 
did not reflect the severity of low back disability.  
However, this does not constitute more than a disagreement 
with the conclusions expressed in the medical evidence.  It 
is not undebatable error as contemplated by the applicable 
law.  Accordingly, the Board concludes that the claim that 
the June 18, 1986 rating decision contained clear and 
unmistakable error is not viable.  

With regard to the claim for an effective date earlier than 
March 16, 1995 for the assignment of a 40 percent rating for 
chronic lumbosacral strain, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, or other 
authorized person, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed service hospital will be accepted as the date 
of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  The date of 
receipt of evidence from a private physician or layperson 
will be accepted as the date of receipt of a claim where the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

Here, the veteran asserts entitlement to the assignment of a 
40 percent disability rating for chronic lumbosacral strain 
prior to March 16, 1995.  The June 18, 1986 rating decision 
reduced the disability rating for chronic lumbosacral strain 
to a noncompensable rating.  The veteran contends that he 
contacted VA personnel to question the decision, but was led 
to believe that he had no choice other than to accept it.  He 
asserts, in effect, that his questioning of the June 18, 1986 
rating decision in or about June 1986 constituted an informal 
claim.  In the alternative, the veteran asserts that VA 
should be estopped from denying his claim for an earlier 
effective date because he failed to assert an informal claim 
in or about June 1986 due to erroneous information given to 
him by VA employees.  

It is noted that there is no evidence supporting the 
veteran's contention regarding his contact with the VA and 
any discussion that ensued.  In this regard, he reported at 
the hearing that he did not know the name of the individual 
to whom he spoke.  See T-10.  The veteran asked the 
individual to send him forms, but he never received any.  He 
also stated he never received notice of his appellate rights 
in 1986.

In Saylock v. Derwinski, 3 Vet. App. 394 (1992), the Court 
considered a case in which a claimant contended that he had 
not received notice of an unfavorable RO rating decision.  
The Court held that principles of administrative regularity 
dictate a presumption that government officials have properly 
discharged their duties, including mailing a copy of the RO 
rating decision to the claimant at the latest address then of 
record.  Id. at 395.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  The Court in Ashley 
specifically held that a statement of a claimant standing 
alone, as in this case, is insufficient to rebut the 
presumption of regularity.  Therefore, given the foregoing, 
and the June 26, 1986 letter to the veteran from the RO, the 
Board concludes that the veteran had notice of the June 18, 
1986 rating decision and of his appellate and procedural 
rights.  

Moreover, in Walker v. Brown, 8 Vet. App. 356 (1995), the 
Court held that erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  In this case, the VA complied with due process 
requirements by informing the veteran in writing of the 
requirements for filing an appeal.  His failure to respond 
appropriately as directed in the written communication to him 
was the cause of his claim becoming final.  Finally, as there 
is no confirmation of any conversation between the veteran 
and a VA employee, it cannot be concluded that any 
conversation amounted to an informal claim being filed.  

It is undisputed that the veteran did not receive VA medical 
treatment between June 18, 1986 and his statement received on 
March 16, 1995.  Therefore, there are no VA medical records 
which could serve as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1).  The evidence includes records of 
private treatment of the chronic lumbosacral strain from the 
late 1980s onward by Chiropractor English.  However, for the 
one year period prior to the date of the veteran's reopened 
claim, the earliest evidence that may serve as an informal 
claim is the February 27, 1995 letter from Chiropractor 
English. 

The February 27, 1995 letter from Chiropractor English 
described the veteran's complaints and included detailed 
clinical findings regarding the extent of severity of the 
chronic lumbosacral strain.  The February 27, 1995 letter 
from Chiropractor English supports a conclusion that an 
increase in the chronic lumbosacral strain was factually 
ascertainable by the date of the letter.  As the veteran's 
claim was contained in his March 16, 1995 written statement, 
and the formal claim was filed within one year of the 
February 27, 1995 letter from Chiropractor English, the Board 
concludes that an effective date of February 27, 1995 is 
warranted in this case.  The evidence concerning the veteran 
from Chiropractor English prior to February 27, 1995 but 
within the one year period prior to March 16, 1995 does not 
support a finding of increased disability due to the 
veteran's lumbosacral strain.  38 U.S.C.A. § 5110(b)(2), 
Quarles, 3 Vet. App. 129.  


ORDER

Service connection for bilateral hearing loss is denied.  

An effective date of February 27, 1995 for assignment of a 40 
percent rating for chronic lumbosacral strain is granted, 
subject to the regulations governing payment of monetary 
benefits.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

